TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00708-CV



                                    Saeed Khan, Appellant

                                                v.

  The State of Texas; The City of Houston, Texas; and the Transit Authority of Houston,
                                    Texas, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GV-06-002172, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Saeed Khan filed his notice of appeal on December 16, 2009. Appellant’s

brief was due in this Court on February 15, 2010. On March 26, 2010, the Clerk of this Court sent

notice to appellant that his brief was overdue and that his appeal would be dismissed for want of

prosecution if he did not respond to this Court by April 5, 2010. To date, appellant has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. Tex.

R. App. P. 42.3(b), (c).

                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: May 5, 2010